


[f10k123115_ex10z11001.jpg] [f10k123115_ex10z11001.jpg]










Confidential










May 1, 2015




Tim Treu

931 West Northridge Road Farmington, Utah 84025







Subject: CONSULTING AGREEMENT LETTER




This agreement ("Agreement") dated 30 April 2015 is made by and between Fresh
Medical Laboratories, Inc. ("FML," the "Company" or "ProLung") a Delaware
Corporation whose principal address is 757 East South Temple, Suite 150, Salt
Lake City, UT 84102 ("Company"), AND Tim Treu located at 931 West Northridge
Road, Farmington, Utah 84025 ("Consultant.").




1.

Consultation Services: The Company hereby employs the Consultant to perform the
marketing services in accordance with the terms and conditions set forth in this
Agreement. Marketing advisory services include functioning as the Chief
Marketing and Sales Officer of the Company. No other agreement written or verbal
is recognized, precludes, amends or predates this Agreement between Consultant
and FML. The Consultant will assist in the clinical direction and regulatory
approvals of the Company and others mutually agreed assignments from time to
time. In that capacity, the Consultant will report to the Chief Executive
Officer.




2.

Conflict of Interest: The Consultant will promptly disclose to and notify the
management of the Company of any potential conflict of interest in the
performance of his duties as a consultant. The Consultant maintains and supports
the business interests of FML and shall not informally or officially represent
any potential Partner or Partners without the prior written approval of FML.




3.

Payment to Consultant: On projects approved in advance by the Company, the
Consultant will be paid a cash retainer of $1,000 per week ("Compensation") by
FML for 8 hours of time. Cash payments will occur each Friday.




4.

Interest: The Consultant will be required to represent and promote uniquely and
fully the interests of the Company and its Management and Affiliates at all
times and refrain from receiving or agreeing to receive Incentive Compensation
by any other party, group of individual introduced by you to the Company. The
Consultant also agrees to refrain from withholding information that is critical
to the Company which has been disclosed by any party introduced to the Company
by the Consultant.





--------------------------------------------------------------------------------




Page 2

May 1, 2015




5.

Complete Agreement: The Consultant and the Company, agree that this Offer
constitutes the only offer between the Consultant and the Company and no other
conditions are agreed other than those set forth herein. Further, the Parties
agree that this Offer remain in effect for the Term of the Offer unless
terminated by either Party in writing.




6.

Termination: Either the Consultant or the Company may terminate this agreement
at any time and for any purpose.




7.

Breach: If there is a breach in the Confidentiality or Interest provision of
this Offer, as determined by the Company, and, having advised the Consultant
remains uncured for 30 days, this Offer is rescinded and any Incentive
Compensation granted hereby cancelled.




8.

Expenses: The Consultant will be reimbursed for reasonable business expenses.
The Consultant may be asked to produce receipts, and it is easier for the
Company if the Consultant gets a quick prior approval for any major expense
prior to the Consultants commitment in order for the Company to reimburse in a
timely way.




9.

Contractor: Under the law of the State of Utah, the Consultant is an area
Contractor. As such the Consultant is responsible for their own taxes and are
not able to obligate the Company, or represent the Company on their own.




10.

Confidential Information: During the Tern of this agreement, the Consultant
agrees to be bound by the Confidentiality and on Disclosure Agreement ("CDA").




The Company and the Consultant to do hereby agree with the foregoing this day
April 20, 2015:










/s/ Steven C. Eror                            

Fresh Medical Laboratories, Inc.

By Steven C. Eror

Its President and CEO










/s/ Tim Treu                                      

By Tim Treu

Chief Marketing & Sales Officer Consultant



